Title: To Alexander Hamilton from Daniel Bradley, 3 October 1799
From: Bradley, Daniel
To: Hamilton, Alexander


Staunton [Virginia] October 3, 1799. “… we are in great want of a supply of recruiting money unless some is immediately forwarded we shall be oblidged to desist from recruiting—as the Officers have no money of their own to advance, they nor their recruits have received a farthing of pay since we left Tennessee 1st. April, and they are labouring under great disadvantage, for the want of it.”
